﻿59.	First of all, I wish to congratulate you warmly, Sir, as a prominent Colombian statesman, on your election to the lofty and important office of President of the thirty-third session of the United Nations General Assembly.
60.	I salute the important contribution made by Mr. Lazar Mojsov to the work of our Organization during the past year as President of the thirty-second session as well as of the three consecutive special sessions of the United Nations General Assembly.
61.	I sincerely thank the Secretary-General, Mr. Kurt Waldheim, and his associates for the devotion and wisdom which they have displayed in their multifarious activities on behalf of the international community and for their tireless efforts to further the implementation of the General Assembly resolution on assistance for the reconstruction of Viet Nam [resolution 32/3],
62.	The Vietnamese delegation welcomes Solomon Islands on the occasion of its admission as the one hundred and fiftieth Member of the United Nations.
63.	During the year that has elapsed since the last regular session of the General Assembly we have witnessed the victories of many peoples in their struggle for peace, national independence, democracy and social progress. Never have the people of the world seen such bright prospects open before them as those of today. Conscious of the dynamics of history, the system of socialist countries, the movements for national independence and the movement of the working people struggling for economic rights and democratic liberties are being strengthened unceasingly and have scored new successes. This is the main trend in the development of the world situation, no matter how hard imperialism, in collusion with international reactionaries, tries to hinder the advance of mankind.
64.	For many generations now, the maintenance of peace has been the primary concern of the people of the world, because peace is related to the vital interests and the rate of development of all nations. Life today has further strengthened our confidence in the possibility of preventing a new world war and preserving lasting peace on our planet. Imperialism has waged two world wars and hundreds of colonialist wars of aggression; but the forces of war have been repulsed , by the peoples of the world and have collapsed part by part.
65.	The high tide of revolution among peoples during and after the two world wars brought the system of the socialist countries into being and caused the disintegration of the colonial system  which was dominated by imperialism. The colonialist wars in the past half-century have further weakened imperialism and exacerbated the crises it has suffered. Though defeated, imperialism has not given up its policy of force and, far from curbing, has in fact stepped up the arms race, thereby causing tension throughout the world. For this reason mankind must be vigilant. Nowadays, however, through their multifaceted struggle and with the combined strength of the forces of socialism, national independence, democracy and peace, the people of the world are more capable than ever before of defending peace and defeating every dark scheme of the warmongers.
66. The victories which have been won by the movement for national independence since the Second World War have brought into existence nearly 100 independent States, thus profoundly changing the political face of the world. Yet at present national independence, self-determination and equality among nations remain the pressing demands of the peoples of Asia, Africa and Latin America, and indeed the whole of progressive mankind. The peoples still living under the yoke of imperialism, colonialism, racism, apartheid and Zionism are relentlessly struggling for their sacred national rights. Those countries which have gained political independence are continuing to consolidate it and are intensifying their struggle for economic independence and for the recovery of sovereignty over their natural resources. At the same time, they are strengthening their solidarity with other progressive forces in the struggle for a just and equitable new international economic order.
67.	The new victories won by peoples throughout the world prove that peoples are now capable of surmounting every difficulty and choosing freely the path to development which most effectively ensures their independence, freedom and happiness.
68.	Human rights constitute a question of major concern to the world community. Viet Nam is of the view that human rights are, first and foremost, the right to be master in one's own country, the right to use all forms of struggle to defend the vital interests of one's fatherland, the right to choose one's own way of advancement in conformity with one's national traditions and aspirations, and the right of every man and woman to work, study and live a happy life. That is why the struggle for human rights is primarily the straggle to attain and safeguard each country's political and economic independence, and to establish a new international economic order on the basis of respect for national independence and sovereignty.
69.	In order to carry out their expansionist and hegemonistic designs, international reactionary forces are increasingly working hand in glove with imperialism in order to undermine world peace and security and to violate the independence and sovereignty of other countries. They are feverishly stepping up the arms race, preaching the inevitability of war, inciting one country to fight another, and backing and abetting both reactionary and Fascist regimes everywhere to repress the peoples of the world. They try to sow discord among developing countries, to sabotage the unity of the movements for national liberation and the non-aligned countries, and to drive a wedge between those movements and other, revolutionary and progressive forces. They resort to vicious and blatant manoeuvres to oppose the countries which persist in their policy of independence and sovereignty and refuse to submit.
70.	Their acts are designed to side-track the essential goals of the struggle of peoples for independence, democracy and social progress and to make confusion between friends and enemies so that they can side with the chief enemy of mankind—namely, imperialism, colonialism, neocolonialism, racism and apartheid.
71.	The whole-hearted assistance extended by Cuba to other peoples and countries in their struggle for liberation, in defence of their independence and sovereignty and for their national reconstruction is a noble undertaking that has
been highly esteemed by the Fifth Conference of Heads of State or Government of Non-Aligned Countries, held in Colombo in 1977, and greatly appreciated by many Latin American countries. Slanders and distortions by imperialism and international reactionaries can in no way detract from these brilliant acts, which are devoted to the just cause of humanity .
72.	The fact that the non-aligned movement will be convening at its Sixth Conference in Havana in 1979, the capital of a nation rich in revolutionary and internationalist spirit, clearly demonstrates the high prestige of Cuba and the tendency towards ever-increasing unity among the forces of peace, independence and social progress.
73.	The acts of the imperialists and international reactionaries run counter to the trend of history and have been condemned by the-whole world. The people of the world, vigilant and united, will certainly foil the desires and actions of the imperialists.
74.	Throughout three decades of struggle for the independence, sovereignty and reunification of our country, Viet Nam experienced great devastation due to the wars which were imposed on us. Today, however, in our south-west border regions the Vietnamese people continue to be killed, and their villages continue to be ravaged. The Vietnamese people have no more earnest aspiration than to live in peace in order rapidly to heal the wounds of war, to rehabilitate and develop their economy and their culture, and to build a prosperous, advanced and happy homeland. Viet Nam desires peace in South-East Asia and in the rest of the world. The foreign policy of the Socialist Republic of Viet Nam is one of independence, sovereignty, peace, friendship, unity and co-operation.
75.	As a socialist country Viet Nam has unswervingly pursued a policy of solidarity and co-operation with the Soviet Union and the other fraternal socialist countries. In the past, as now, after its complete liberation and reunification, it continues to enjoy great and effective assistance and support from the socialist countries, friendly countries and the progressive peoples throughout the world. That Viet Nam has become a full member of the Council for Mutual Economic Assistance is an auspicious development in the existing relationship between Viet Nam and the countries members of that important international economic organization. At the same time Viet Nam has also established relations with many other international economic organizations in keeping with its policy of broadening and diversifying its relations of international cooperation.
76. For many years South-East Asia has suffered from a situation of instability and has been the arena of many conflicts due to imperialist and colonialist aggression. It is now necessary to put an end to this situation in order to restore peace, and stability and to achieve friendship and co-operation. Viet Nam's attitude is to look to the future and be ready to turn a new page in the history of its relationship with other South-East Asian countries. Viet Nam has been and is prepared to join with other South-East Asian countries in undertaking, through treaties or other formal agreements, strictly to respect each other's independence and sovereignty, to rule out wars against each other, - to refrain from interference in each other's internal affairs, to settle all disputes through peaceful negotiations and to promote bilateral or multilateral co-operation.
77.	We are glad to note that our country is developing ever better relations of friendship and co-operation with South-East Asian countries. This has been clearly evidenced by the visits which, have been permeated with friendship, of Vietnamese leaders to various countries in that region. Those direct top-level contacts have strengthened mutual understanding and trust and have actively contributed to joint efforts to establish a zone of peace, independence, freedom and neutrality, a zone of stability and prosperity, in South-East Asia in keeping with the interests of each country and the common interests of the entire region, and for the benefit of world peace and security.
78.	We welcome the very important contribution that has been made by the Government of the Lao People's Democratic Republic to the cause of peace and the co-operation of the countries of South-East Asia. We also welcome the efforts and the goodwill of many other South-East Asian countries in normalizing and strengthening relations among the countries of that region.
79.	At present there are forces which nurture ambitions for expansion and big-nation hegemony and are trying to follow the old path of the colonialists by sowing division, suspicion and enmity among South-East Asian countries. -They thereby run counter to the aspirations for peace, friendship and co-operation that prevail among the countries of that region.
80.	The 4,000-year history of the Vietnamese nation is one of long and hard struggle but one that has been crowned with glorious victory for national independence. In their contemporary history the Vietnamese people have waged an undaunted struggle to defend their independence and freedom. They perpetrate aggression against no one, but they will not allow anyone to encroach upon their independence and sovereignty. The more they cherish their own independence and freedom, the more they respect the independence. and freedom of other countries.
81.	The Vietnamese people are deeply convinced that the differences and; disputes, even the conflicts, between independent and sovereign States can be satisfactorily settled on the basis of respect for one another's independence, sovereignty, territorial integrity and equality between states and respect for one another's legitimate interests. This is in conformity with the desire of the peace- and justice-loving peoples throughout the world and constitutes one of the principles of the United Nations.
82.	In this spirit, the Government of the Socialist Republic of Viet Nam has made several constructive proposals for settling the conflicts and lessening-the tension between Viet Nam and some of its neighbours. My Government is. persisting in its endeavour to seek a satisfactory settlement that serves the interests and traditional friendship existing between Viet Nam and those countries, and to further peace and stability in that region.
83.	The Socialist Republic of Viet Nam has improved normal relations and its comprehensive co-operation with other countries, irrespective of their political systems, on the basis of the principles of peaceful coexistence.
84.	We are prepared to negotiate with the United States in order to normalize relations between our two countries, and we are confident that, with goodwill on both sides, the problems that concern them will be satisfactorily settled step by step.
85.	Viet Nam is willing to pursue bilateral and multilateral co-operation with other countries and to participate in or maintain relations with international co-operation organizations in order to develop its economy on the basis of respect for each other's independence and sovereignty, equality and mutual benefit. Viet Nam is a member of the World Bank, IMF, the Asian Development Bank, the Mekong Committee and many other international organizations. It also maintains relations with the European Economic Community.
86.	I wish to express here the profound gratitude of the people and Government of the Socialist Republic of Viet Nam to their friends all over the world who are showing both sympathy and support for our efforts to build the homeland and to defend independence and sovereignty.
87.	The Vietnamese people are fully aware that their struggle, in the past as well as in the present, for their own national interests is closely associated with the common struggle of the people of the world for peace, national independence, democracy and social progress, as well as with the objectives of the non-aligned movement and those of the United Nations. During the past year the peoples of Ethiopia, Afghanistan, Democratic Yemen and others have obtained major victories in their revolutionary struggle and in the defence of their revolutionary gains.
88.	The Palestinian people and other Arab peoples in the Middle East are continuing their struggle against the Israeli occupation, which is backed by imperialism. We reaffirm our strong support for the struggle of the Palestinian Arab people, under the leadership of the Palestine Liberation Organization to win back their fundamental national rights, including the right to establish a separate, independent and sovereign State. We support the Arab peoples in the Middle East who are endeavouring to recover completely their territories occupied by Israeli aggressors. We welcome all efforts aimed at bringing about peace and an end to war in the Middle East. However, in order to have genuine peace, the sources of war must be eliminated. A durable peace in that region requires that the aggression be totally eradicated and implies the restoration of the fundamental national rights of the Palestinian people and total sovereignty of the Arab countries over their occupied territories. A solution in which-only the aggressor has his say, and even the right of veto, while the victim of the aggression, the Palestinian people, whose. legitimate representative is the Palestine Liberation Organization, is prevented from making its important voice heard can only encourage aggression and damage the cause of peace in that region. Unfortunately, that is the essence of the Camp David peace agreements,
89.	In view of the ever greater victories that have been scored by the peoples of southern Africa, the imperialists and their agents are resorting to increasingly wicked and deceitful manoeuvres. We reaffirm our strong support for the peoples in Namibia, Zimbabwe and South Africa in their struggle for self-determination and genuine independence against Fascist regimes and apartheid.
90.	The United States must immediately and unconditionally cease its embargo against Cuba, pay damages for the losses caused by its aggression and its embargo against Cuba, and restore Cuban sovereignty over Guantanamo. We support the Korean people in their struggle for the peaceful and independent reunification of their country in keeping with the three principles and five guidelines laid down by the Democratic People's Republic of Korea. We support the Panamanian people in their continued struggle for complete sovereignty over the Canal Zone. We support the peoples of Puerto Rico, Belize, Cyprus, Western Sahara, those islands "under trusteeship", the Non-Self-Governing Territories and other countries which are now struggling for their fundamental national rights. We support the people of Nicaragua in their struggle against die Fascist and dictatorial Somoza regime for the restoration of democracy and freedom in Nicaragua. We energetically condemn the savage repression perpetrated by the Fascist clique now in power in Chile.
91.	We support every effort to achieve peace and total and complete disarmament. As regards nuclear disarmament, we are in favour of any initiative that will ensure the protection of non-nuclear-weapon States against the use or threat of the use of such weapons by the nuclear Powers, provide non-nuclear States with adequate rights and the conditions for developing the peaceful uses of nuclear energy, help to stop the nuclear arms race and prohibit the production of new systems of those weapons. These matters relate to the rights and obligations of both nuclear-weapon States and non-nuclear-weapon States, and both have equal rights and obligations in the matter of nuclear disarmament as well as in that of the peaceful uses of nuclear energy. For that reason these matters should be settled in an interrelated way.
92.	We support proposals aimed at inculcating noble sentiments concerning peace in the youth and broad sectors of the peoples of all countries.
93.	Although in the present situation we are still-confronted with complex and difficult problems, the struggle of the people of the world for peace, national independence, democracy and social progress has consistently gained new successes, and this has been reflected in part in the documents of our Organization during the past year.
94.	We are confident that the noble goals of the international community will, one by one, be achieved. Progressive mankind will find proper solutions for the major problems of our time. In this conviction we will co-operate closely with, other Members of our Organization and contribute our part to the success of this thirty-third session of the General Assembly.












